Title: From Benjamin Franklin to William Strahan, 22 September 1763
From: Franklin, Benjamin
To: Strahan, William


Dear Friend
Boston, Sept. 22. 1763
I write in pain with an Arm lately dislocated, so can only acknowledge the Receipt of your Favours of May 3. and 10. And thank you for the Intelligence they contain concerning your publick Affairs. I am now 400 Miles from home, but hope to be there again in about 3 Weeks. The Indian War upon our Western Settlements, was undoubtedly stirr’d up by the French on the Missisipi, before they had heard of the Peace between the two Nations; and will probably cease when we are in Possession of what is there ceded to us. My Respects to Mrs. Strahan and Love to your Children. I am, Dear Friend, very affectionately Yours
B Franklin
